EXHIBIT 10.3

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

TECHNOLOGY SERVICES AGREEMENT

 

THIS TECHNOLOGY SERVICES AGREEMENT (“Agreement”) is made this 19th day of
September, 2007 by and between Republic Bank & Trust Company (“Republic”), a
Kentucky banking corporation, with its principal office at 601 W. Market Street,
Louisville, KY  40202, and Jackson Hewitt Technology Services LLC (“JHTSL”), a
Delaware limited liability company, with its principal office at 501 N.
Cattlemen Road, Suite 300, Sarasota, Florida 34232.

 

RECITALS

 

WHEREAS, Jackson Hewitt Inc. (“JHI”) (i) is the franchisor of the Jackson Hewitt
Tax ServiceÒ tax preparation system to independently owned and operated
franchisees (“Franchisees”) and (ii) through Tax Services of America, Inc., a
wholly owned subsidiary, owns and operates Jackson Hewitt Tax Service locations
(“Corporate Stores,” and together with Franchisees, “EROs”); and

 

WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and

 

WHEREAS, Republic offers products to customers of tax service companies; and

 

WHEREAS, Republic desires to offer and provide certain financial products to
customers of certain EROs designated by JHI from time to time, and JHI desires
that Republic provide such services, on the terms and subject to the conditions
hereinafter set forth (the “Program”); and

 

WHEREAS, JHI and Republic have entered into that certain Program Agreement of
even date herewith respect to the Program (the “Program Agreement”); and

 

WHEREAS, Republic desires, and JHTSL agrees to provide, certain technology
services, personnel and related support to Republic and EROs in connection with
the Program.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

TERMS AND CONDITIONS

 


1.                                      GENERAL TERMS.

 


1.1.                              ADDITIONAL DEFINITIONS:  THE FOLLOWING
ADDITIONAL DEFINITIONS APPLY FOR PURPOSES OF THIS AGREEMENT:

 


(A)                                  “ASSISTED REFUND” OR “AR” SHALL MEAN A
NON-LOAN FINANCIAL PRODUCT THROUGH WHICH A CUSTOMER’S FEDERAL AND/OR STATE
INCOME TAX REFUND (AS IDENTIFIED IN IRS FORM 8453 AND ANY APPLICABLE STATE TAX
FORM, RESPECTIVELY) IS DEPOSITED INTO AN ACCOUNT ESTABLISHED BY REPUBLIC AND
(I) DISBURSED, NET OF AUTHORIZED FEES AND CHARGES, TO THE CUSTOMER BY (X) CHECK
OR (Y) DEBIT CARD, OR (II) DISBURSED, NET OF AUTHORIZED FEES AND CHARGES AND VIA
AN AUTOMATED CLEARING HOUSE CREDIT (“ACH”) TO THE CUSTOMER’S DESIGNATED BANK
ACCOUNT.

 


(B)                                 “BUSINESS DAY” SHALL MEAN ANY DAY THAT IS
NOT A SATURDAY, SUNDAY, OR ANY DAY RECOGNIZED BY THE FEDERAL RESERVE BANK AS A
LEGAL HOLIDAY.

 

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


(C)                                  “CUSTOMER” SHALL MEAN A JACKSON HEWITT TAX
SERVICE CUSTOMER THAT IS ALSO A CUSTOMER OF A FINANCIAL INSTITUTION THAT
PROVIDED FINANCIAL PRODUCTS FACILITATED BY EROS AND SUCH CUSTOMER RECEIVED A
RAL, A FUNDED FEDERAL AR, OR A FUNDED STATE AR FROM SUCH OTHER FINANCIAL
INSTITUTION. FOR PURPOSES OF THIS DEFINITION, JOINT BORROWERS OR JOINT
RECIPIENTS OF SUCH A FINANCIAL PRODUCT SHALL CONSTITUTE ONE “CUSTOMER” AND A
CUSTOMER THAT RECEIVES BOTH A RAL OR FUNDED FEDERAL AR AND A FUNDED STATE AR
SHALL COUNT AS TWO “CUSTOMERS”.

 

(d)                                 “Financial Product” shall mean any product
offered by Republic under the Program, including, without limitation, a RAL,
Money Now Loan, Federal or state AR, and any similar or modified product offered
from time to time, or other product agreed to by the parties in accordance with
Section 1.4 hereof.

 

(e)                                  “Money Now Loan” means a loan by Republic
to a Customer based upon, among other things, the Customer’s anticipated Federal
income tax return refund (as identified in IRS Form 8453 or similar form), with
proceeds of such loan available on the same day the loan is approved by
Republic, offered during a Tax Season.

 


(F)                                    “REFUND ANTICIPATION LOAN” OR “RAL” SHALL
MEAN A LOAN TO A CUSTOMER BASED UPON, AMONG OTHER THINGS, THE CUSTOMER’S
ANTICIPATED FEDERAL INCOME TAX RETURN REFUND (AS IDENTIFIED IN IRS FORM 8453 OR
SIMILAR FORM), SUBJECT TO ANY LIMITATIONS THAT MAY BE IMPOSED THEREON DUE TO THE
APPLICATION OF CERTAIN UNDERWRITING CRITERIA OR OTHER FACTORS.

 


(G)                                 [*]

 


(H)                                 “TAX SEASON” SHALL MEAN THE PERIOD BEGINNING
ON JANUARY 2 OF A CALENDAR YEAR AND ENDING ON THE LAST DAY AN INDIVIDUAL IS
PERMITTED TO FILE A FEDERAL INCOME TAX RETURN WITH THE INTERNAL REVENUE SERVICES
(“IRS”) WITHOUT THE TAXPAYER REQUESTING AN EXTENSION, TYPICALLY APRIL 15 OF SUCH
CALENDAR YEAR.

 


1.2.                              THE SERVICES. IN ADVANCE OF EACH TAX SEASON
DURING THE TERM (AS DEFINED IN SECTION 5.1), JHTSL AND REPUBLIC SHALL MUTUALLY
AGREE ON THE TECHNOLOGY NEEDS RELATED TO THE PROGRAM FOR EACH TAX SEASON (OR
OTHER RELATED PERIOD), INCLUDING SYSTEMS AND SOFTWARE MODIFICATION,
INCORPORATION AND IMPLEMENTATION OF SPECIFICATIONS IN, AND THE COORDINATION OF
SYSTEMS BETWEEN, PROFILER®, THE JACKSON HEWITT TAX SERVICE ELECTRONIC FILING
SOFTWARE PROGRAM AND THE RELATED SYSTEMS AND SERVERS (“PROFILER”) AND REPUBLIC’S
SYSTEMS (COLLECTIVELY, THE “SERVICES”). JHTSL AGREES THAT IT SHALL PROVIDE THE
AGREED UPON SERVICES. JHTSL SHALL PROVIDE ADDITIONAL TECHNOLOGY SERVICES UPON
THE TERMS AND CONDITIONS TO BE AGREED IN WRITING WITH REPUBLIC. THIS AGREEMENT
APPLIES TO THE SERVICES SET FORTH HEREIN TO BE PERFORMED IN CONNECTION WITH THE
FACILITATION OF FINANCIAL PRODUCTS BY JACKSON HEWITT TAX SERVICE LOCATIONS
DURING THE TAX SEASON.

 

2

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


1.3.                              DELIVERABLES. IN ADVANCE OF EACH TAX SEASON,
JHTSL AND REPUBLIC SHALL AGREE IN WRITING AS TO THE DELIVERABLES REQUIRED UNDER
THIS AGREEMENT FOR THE RELEVANT TAX SEASON (OR OTHER RELATED PERIOD) AND THE
TIMELINE OF THE REQUIRED DELIVERABLES. AS USED HEREIN, “DELIVERABLES” SHALL
INCLUDE, BUT NOT BE LIMITED TO, ALL OBLIGATIONS AND PROCEDURES REQUIRED OF BOTH
PARTIES IN THIS AGREEMENT. THE PARTIES AGREE THAT THEY SHALL PROVIDE THE
AGREED-UPON DELIVERABLES. IN THE EVENT THE PARTIES ARE UNABLE TO REACH AGREEMENT
ON THE NATURE OR SCOPE OF DELIVERABLES OR RELATED TIMELINE, THE PARTIES SHALL
SEEK THE ASSISTANCE OF A MEDIATOR TO ASSIST THEM IN SUCH EFFORTS. EACH PARTY
SHALL USE REASONABLE EFFORTS TO IMPLEMENT ALL REQUESTED DELIVERABLES ON OR
BEFORE MUTUALLY AGREED UPON COMPLETION DATES, BUT SHALL NOT BE HELD LIABLE FOR
MATTERS NOT COMPLETED FOR THE BEGINNING OF A TAX SEASON IF SUCH REQUESTS HAVE
BEEN AGREED TO AFTER AUGUST 31ST PRECEDING A TAX SEASON. THE AGREED UPON
DELIVERABLES SHALL BE DOCUMENTED AND MAY BE AMENDED FROM TIME TO TIME BY MUTUAL
AGREEMENT OF THE PARTIES.

 

1.4                                 New Financial Products. If the parties agree
to introduce new Financial Products as part of the Program, pursuant to the
terms and conditions of the Program Agreement, the parties shall devote
sufficient time and resources to implement technology solutions for such new
Financial Products, and shall amend Schedule A hereto as necessary.

 


1.5                        FEES. IN CONSIDERATION OF THE RIGHTS GRANTED TO
REPUBLIC HEREIN AND THE PERFORMANCE OF THE SERVICES, DELIVERY OF THE
DELIVERABLES AND EXPENSES INCURRED BY JHTSL IN CONNECTION WITH THE PROGRAM,
REPUBLIC SHALL PAY TO JHTSL FEES AS FOLLOWS:

 


(A)                                  FOR THE 2008 TAX SEASON, REPUBLIC SHALL PAY
TO JHTSL [*].

 


(B)                                 FOR THE 2009 TAX SEASON, REPUBLIC SHALL PAY
TO JHTSL [*]. TO THE EXTENT THAT JHTSL HAS DESIGNATED REPUBLIC TO BE THE
FINANCIAL PRODUCT PROVIDER UNDER THE PROGRAM FOR ANY ADDITIONAL 2009
DESIGNATIONS (AS DEFINED IN THE PROGRAM AGREEMENT), REPUBLIC SHALL PAY TO JHTSL
AN ADDITIONAL FEE [*].

 


(C)                                  FOR THE 2010 TAX SEASON, REPUBLIC SHALL PAY
TO JHTSL AN AMOUNT EQUAL TO [*]. TO THE EXTENT THAT JHTSL HAS DESIGNATED
REPUBLIC TO BE THE FINANCIAL PRODUCT PROVIDER UNDER THE PROGRAM FOR ANY
ADDITIONAL 2010 DESIGNATIONS (AS DEFINED IN THE PROGRAM AGREEMENT), REPUBLIC
SHALL PAY TO JHTSL AN ADDITIONAL FEE [*].

 


(D)                                 THE ABOVE FEES SHALL BE DUE AND PAID IN
THREE MONTHLY INSTALLMENTS EACH TAX SEASON AS FOLLOWS:  [*] ON THE SECOND TO
LAST BUSINESS DAY OF JANUARY; [*] ON THE LAST BUSINESS DAY OF FEBRUARY; AND [*]
ON THE LAST BUSINESS DAY OF MARCH.

 


(E)                                  ALL PAYMENTS DUE FROM REPUBLIC TO JHTSL
PURSUANT TO THIS SECTION 1.5 SHALL BE PAID BY WIRE TRANSFER PER WRITTEN
INSTRUCTIONS SIGNED BY JHTSL’S CHIEF FINANCIAL OFFICER. REPUBLIC SHALL MAKE ALL
PAYMENTS AS PROVIDED IN SUCH WRITTEN INSTRUCTIONS UNLESS JHTSL PROVIDES REPUBLIC
REVISED PAYMENT INSTRUCTIONS IN AN ORIGINAL WRITTEN NOTICE THAT IS SIGNED BY ANY
TWO (2) OF THE FOLLOWING OFFICERS OF JHTSL:  (I) CHIEF FINANCIAL OFFICER AND
TREASURER, (II) GENERAL COUNSEL, (III) CONTROLLER, AND (IV) VICE PRESIDENT –
TREASURY & INVESTOR RELATIONS. SUBJECT TO THE REQUIREMENTS SET FORTH IN THE
PRECEDING SENTENCE, JHTSL SHALL HAVE THE RIGHT TO DIRECT REPUBLIC TO MAKE
PAYMENTS DIRECTLY TO OTHER ENTITIES OR THIRD PARTIES.

 

3

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


(F)                                    THE PARTIES AGREE THAT JHTSL SHALL HAVE
NO RIGHT TO ANY FEES EARNED BY REPUBLIC IN CONNECTION WITH ITS OFFERING OF
FINANCIAL PRODUCTS. THE PARTIES AGREE THAT REPUBLIC IS THE SOLE OWNER OF THE
FINANCIAL PRODUCTS MADE UNDER THE PROGRAM.

 


1.6                        ADDITIONAL FEES. FOR EACH TAX SEASON UNDER THIS
AGREEMENT, REPUBLIC SHALL PAY ADDITIONAL CONSIDERATION TO JHTSL FOR ADDITIONAL
SERVICES PERFORMED AND ADDITIONAL RESOURCES REQUIRED TO SUPPORT EXPANSION IN THE
PROGRAM OVER SUCH TAX SEASONS. [*].

 


2.                                       JHTSL’S OBLIGATIONS AND PROCEDURES.
JHTSL AGREES, IN CONNECTION WITH THE OPERATION OF THE PROGRAM, TO PERFORM, AND
ENABLE PROFILER TO PERFORM ALL REQUIRED FUNCTIONS, INCLUDING, AS APPLICABLE, THE
FOLLOWING SPECIFIC DUTIES:

 

2.1                        Personnel. JHTSL shall devote a sufficient number of
employees to meet its obligations under this Agreement.

 

2.2                        Training. JHTSL shall devote employees and resources
as it deems necessary to provide training to EROs and corporate staff in
connection with the operation of ProFiler in connection with the Program.

 

2.3                        System Errors. JHTSL shall consult with Republic to
develop a process for eliminating transmission errors, to the extent
practicable.

 

2.4                        Support. JHTSL shall operate a call center to support
EROs in connection with the operation of ProFiler as it relates to the
facilitation of the Program.

 

2.5                        Computer Network. JHTSL shall establish and maintain
a technology and communication center, at a location designated by JHTSL, for
use in electronically transmitting returns, applications and other related
materials to Republic in a secure manner.

 


2.6                        TRANSMISSION OF CUSTOMER INFORMATION. AFTER JHTSL HAS
TRANSMITTED THE CUSTOMER’S INCOME TAX RETURN TO THE IRS AND RECEIVED FROM THE
IRS ACKNOWLEDGMENT OF ITS ACCEPTANCE THEREOF AND THE DEBT INDICATOR RELATING
THERETO (TO THE EXTENT PROVIDED) AS DESCRIBED BY CHAPTER 3 OF THE IRS E-FILE
HANDBOOK FOR AUTHORIZED IRS E-FILE PROVIDERS OF INDIVIDUAL INCOME TAX RETURNS
(PUBLICATION 1345, INCLUDING REV. PROC. 2000-31), AS THE SAME MAY BE AMENDED
FROM TIME TO TIME (THE “NOTIFICATION”), JHTSL SHALL ELECTRONICALLY TRANSMIT TO
REPUBLIC ALL DATA REQUIRED TO BE EXTRACTED FROM THE IRS TRANSMISSION FILE AND
THE REPUBLIC CUSTOMER APPLICATION IN ACCORDANCE WITH REPUBLIC’S REFUND
ANTICIPATION LOAN FILE LAYOUTS AND SPECIFICATIONS (“SPECIFICATIONS”), WHICH
SHALL BE PROVIDED TO JHTSL NO LATER THAN THE NOVEMBER 1 IMMEDIATELY PRECEDING
EACH TAX SEASON AND SHALL BE INCORPORATED HEREIN BY REFERENCE, TOGETHER WITH
INFORMATION, IF ANY, RECEIVED IN THE NOTIFICATION. JHTSL SHALL NOT TRANSMIT ANY
APPLICATION INFORMATION FOR A MONEY NOW LOAN WHICH DOES NOT ALSO MAKE AN
APPLICATION FOR A RAL. EXCEPT IN THE CASE WHERE AN IRS REJECT WILL NO LONGER
PERMIT EF OR CHANGES IN THE TAX RETURN INFORMATION FURTHER DISQUALIFIES A
CUSTOMER FOR A RAL, IN WHICH CASE OF THE LATTER, THE CUSTOMER WILL BE APPLYING
FOR AN AR. NOTWITHSTANDING THE FOREGOING, IF REPUBLIC SHALL NOTIFY JHTSL (AS
DESCRIBED IN SECTION 3.1) THAT IT IS NO LONGER ACCEPTING APPLICATIONS (AS
DEFINED IN THE PROGRAM AGREEMENT) FROM AN ERO, THEN JHTSL SHALL IMMEDIATELY HALT
ALL TRANSMISSIONS TO REPUBLIC IN RESPECT OF SUCH ERO. IN THE EVENT IT NO LONGER
BECOMES FEASIBLE TO PROCESS APPLICATIONS IN THE MANNER SPECIFIED IN THIS
SECTION 2.6 DUE TO CIRCUMSTANCES BEYOND THE CONTROL OF THE PARTIES, THEN THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH TO TAKE ALL COMMERCIALLY REASONABLE ACTIONS
NECESSARY TO PROMPTLY MODIFY THE PROGRAM SO AS TO RESOLVE THE PROBLEMS.

 

4

--------------------------------------------------------------------------------


 


2.7                        CHECK DISBURSEMENTS; LOST CHECKS; CHECK
RECONCILIATIONS.

 


(A)                                  CHECK DISBURSEMENTS. IF A CUSTOMER HAS
CHOSEN A REPUBLIC CASHIER’S CHECK AS THE METHOD OF DISBURSEMENT, THEN UPON
RECEIPT OF NOTICE FROM REPUBLIC THAT IT HAS APPROVED A CUSTOMER’S RAL
APPLICATION, OR THAT THE IRS HAS FUNDED A CUSTOMER’S AR, JHTSL SHALL TRANSMIT A
CHECK PRINT AUTHORIZATION TO THE ERO TO PERMIT THE ERO TO PRINT A DISBURSEMENT
CHECK FROM THE CONSECUTIVELY NUMBERED BLANK CHECK STOCK SUPPLIED TO IT BY
REPUBLIC. SUCH CHECK SHALL EVIDENCE THE AMOUNT OF THE RAL, MONEY NOW LOAN, OR
AR, LESS ALL FEES AND CHARGES AUTHORIZED BY THE CUSTOMER TO BE DEDUCTED
THEREFROM, AND SHALL BEAR AN IMPRINT OF THE FACSIMILE SIGNATURE OF AN AUTHORIZED
REPUBLIC SIGNATORY AS PROVIDED BY REPUBLIC.

 


(B)                                 CHECK RECONCILIATIONS. JHTSL SHALL
IMMEDIATELY TRANSMIT TO REPUBLIC A CHECK RECONCILIATION FILE, THE CONTENT AND
LAYOUT OF WHICH ARE DESCRIBED IN THE SPECIFICATIONS, WITH RESPECT TO EACH CHECK
AS TO WHICH IT HAS RECEIVED FROM THE ERO CONFIRMATION THAT THE CHECK WAS
PRINTED.

 


2.8                                DATA PROCESSING SYSTEMS.

 


(A)                                  REPUBLIC COMMUNICATIONS. DURING THE TERM,
JHTSL SHALL DEVELOP, MAINTAIN AND OPERATE DATA PROCESSING SYSTEMS AND PROGRAMS
THAT ARE CAPABLE OF ELECTRONICALLY TRANSMITTING AND RECEIVING ALL INFORMATION,
RECORDS AND FILE FORMATS REQUIRED BY THE SPECIFICATIONS. SPECIFICALLY, JHTSL HAS
AGREED TO MAKE CERTAIN MODIFICATIONS TO ITS DATA PROCESSING SYSTEMS AND PROGRAMS
TO ACCOMMODATE THE REPUBLIC SYSTEMS AND PROGRAMS, AS MORE FULLY DESCRIBED IN
SECTION 3.2 BELOW. EXCEPT AS LIMITED BY SECTION 9.1 HEREOF, JHTSL SHALL BE
RESPONSIBLE FOR ANY LOSSES DIRECTLY ATTRIBUTABLE TO THE FAILURE OF JHTSL’S DATA
PROCESSING SYSTEMS AND PROGRAMS TO ELECTRONICALLY TRANSMIT AND RECEIVE RECORDS
AND FILES IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN THE SPECIFICATIONS.

 


(B)                                 ELECTRONIC FILING SOFTWARE. JHTSL SHALL
DISTRIBUTE TO EACH PARTICIPATING ERO ITS PROPRIETARY ELECTRONIC FILING SOFTWARE,
PROFILER, WHICH SHALL (I) ENABLE THE ERO TO PREPARE ACCURATELY AND
ELECTRONICALLY FILE RETURNS TO THE IRS THROUGH JHTSL AND (II) ACCURATELY
POPULATE THE TRUTH-IN-LENDING ACT DISCLOSURE STATEMENT, APPLICABLE STATE
DISCLOSURE DOCUMENTS (AS DEFINED IN THE PROGRAM AGREEMENT) AND APPLICATIONS
BASED UPON INFORMATION INPUT BY THE TAX PREPARER.

 


(C)                                  CHECK WRITING SOFTWARE. JHTSL SHALL
DISTRIBUTE TO EACH PARTICIPATING ERO A CHECK WRITING PROGRAM, WHICH PROGRAM
SHALL PERMIT (I) CHECKS TO BE WRITTEN ONLY IN THE NAME OF THE PROPER CUSTOMER
AND ONLY IN THE AMOUNT APPROVED BY REPUBLIC, (II) THE PRINTING OF THE
TRUTH-IN-LENDING ACT DISCLOSURE STATEMENT (THE TEXT OF WHICH SHALL HAVE BEEN
PREPARED BY REPUBLIC AND REVIEWED BY JHTSL) ON A PERFORATED STUB OF THE REPUBLIC
BLANK CHECK FORM, AND (III) THE PRINTING OF ADDITIONAL DISBURSEMENT CHECKS IN
THE EVENT THAT ADDITIONAL FUNDS ARE RECEIVED AND OWING TO THE CUSTOMER.

 


(D)                                 SOFTWARE. REPUBLIC SHALL PROVIDE NO FEWER
THAN 30 TEST TRANSMISSIONS IN A TEST ENVIRONMENT ON OR BEFORE DECEMBER 1ST
PRECEDING EACH TAX SEASON DURING THE TERM TO ENSURE ACCURACY AND FUNCTIONALITY
OF ALL SUCH SOFTWARE WHICH TEST CASES WILL BE PERFORMED BY JHTSL WHICH RESULTS
SHALL BE SHARED WITH REPUBLIC. BASED ON THE RESULTS OF THE TEST CASES, REPUBLIC
SHALL APPROVE OR DISPROVE SOFTWARE IMPLEMENTED FOR USE IN CONNECTION WITH THE
PERFORMANCE OF THIS AGREEMENT, INCLUDING SOFTWARE THAT IS EMBEDDED IN, OR
OTHERWISE IS UTILIZED IN CONNECTION WITH, PROFILER.

 

5

--------------------------------------------------------------------------------


 


3.                                      REPUBLIC’S OBLIGATIONS AND PROCEDURES.

 


3.1.                              PROGRAM DELIVERABLES. REPUBLIC SHALL COOPERATE
AND CONSULT WITH JHTSL IN ACCORDANCE WITH ARTICLE 1 TO AGREE ON DELIVERABLES FOR
A TAX SEASON AND THE RELATED TIMELINE.

 

3.2                        Systems.

 

(a)                                  Unless required by applicable laws
rules and regulations (“Applicable Law”), Republic shall not alter its existing
systems and software without first obtaining the written consent of JHTSL to
ensure compatibility of the proposed modifications such that they will not
adversely affect the offering of Financial Products under the Program or render
JHTSL unable to operate or use with ProFiler as it currently exists. Republic
shall cause its systems to communicate with ProFiler, including such that
Applications can be transmitted to Republic and responses to the Applications
can be received by JHTSL, ProFiler and the Jackson Hewitt Tax Service office
locations.

 

(b)                                 Republic acknowledges that ProFiler is
distributed to Jackson Hewitt Tax Service offices nationally and to EROs through
multiple locations and not all of which will participate in the Program or
ProFiler as it relates to the Program as developed under this Agreement and that
certain Program requirements or requests as they relate to ProFiler will not be
reasonable or practicable due to the needs and requirements of Jackson Hewitt,
and the operation of Jackson Hewitt’s business and ProFiler. Toward that end,
Republic agrees that it will use its commercially reasonable efforts to
accommodate reasonable requests of JHTSL with respect to the Deliverables and
Program to ensure that JHTSL’s programs are not inconsistent, impractical or
unduly burdensome on JHTSL or the operation of the Jackson Hewitt Tax Service
business. Notwithstanding the foregoing, for the 2008 Tax Season JHTSL has
agreed to make certain modifications to its systems and ProFiler to accommodate
Republic’s system and programs, at no cost to Republic. Those accommodations are
included as Deliverables.

 


(C)                                  REPUBLIC SHALL PROVIDE JHTSL WITH ALL
NECESSARY INFORMATION NEEDED FROM REPUBLIC OR THE ORIGINATOR TO CREATE AND
POPULATE REQUIRED DOCUMENTS, INCLUDING INFORMATION RELATED TO THE DEPOSIT
ACCOUNT FOR CUSTOMERS CREATED FOR THE RESPECTIVE FINANCIAL PRODUCT.

 


3.3                        AVAILABILITY. REPUBLIC SHALL BE AVAILABLE DURING
BUSINESS HOURS AND OTHERWISE AS REASONABLY NECESSARY FOR CONSULTATION TO JHTSL
TO ASSIST IN TIMELY COMPLETION OF DELIVERABLES AND CONTINUATION OF OPERATIONS
DURING TAX SEASON.

 


3.4                        CONFIDENTIALITY AND OWNERSHIP. REPUBLIC ACKNOWLEDGES
AND AGREES (I) THAT IT WILL KEEP ALL INFORMATION WITH RESPECT TO PROFILER AND
THE MODIFICATIONS AND DEVELOPMENTS HEREUNDER CONFIDENTIAL; AND (II) THAT JHTSL
MAINTAINS SOLE AND EXCLUSIVE OWNERSHIP RIGHTS IN PROFILER AS MODIFIED, AND
FURTHER DISCLAIMS ON BEHALF OF ITSELF AND ALL OTHER PERSONS ANY OWNERSHIP OR
PURPORTED OWNERSHIP RIGHTS IN THE SAME.

 


3.5                        REPORTS. REPUBLIC SHALL PROVIDE WEEKLY REPORTS TO
JHTSL DESCRIBING ALL ACH TRANSMISSIONS FROM THE IRS TO REPUBLIC AND ALL PAID
ITEMS, AND COVERING SUCH OTHER MATTERS AND IN SUCH FORM AS JHTSL REASONABLY
MAY REQUEST. REPUBLIC COVENANTS AND AGREES THAT EACH SUCH REPORT WILL BE TRUE,
CORRECT AND COMPLETE IN ALL RESPECTS AND ALL SUCH REPORTS SHALL BE AVAILABLE TO
JHI ON A SECURE WEBSITE ON A REAL-TIME BASIS.

 

6

--------------------------------------------------------------------------------


 


4.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS.

 


4.1.                              JHTSL REPRESENTS AND WARRANTS TO REPUBLIC THAT
JHI IS A LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF FORMATION AND IS DULY QUALIFIED TO TRANSACT BUSINESS IN EACH
JURISDICTION IN WHICH THE OPERATION OF ITS BUSINESS OR THE OWNERSHIP OF ITS
PROPERTIES REQUIRES SUCH QUALIFICATION (EXCEPT WHERE THE FAILURE TO SO QUALIFY
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS). REPUBLIC REPRESENTS
AND WARRANTS TO JHTSL THAT REPUBLIC IS A KENTUCKY STATE CHARTERED BANK IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND IS DULY
QUALIFIED BY KENTUCKY AND THE FEDERAL DEPOSIT INSURANCE CORPORATION TO TRANSACT
BUSINESS IN EACH JURISDICTION IN WHICH THE OPERATION OF ITS BUSINESS OR THE
OWNERSHIP OF ITS PROPERTIES REQUIRES SUCH QUALIFICATION (EXCEPT WHERE THE
FAILURE TO SO QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS).
EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER THAT (I) ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT DOES NOT AND WILL NOT VIOLATE ITS CERTIFICATE OF
FORMATION OR CHARTER OR BREACH OR CONSTITUTE A DEFAULT UNDER ANY AGREEMENT OR
ARRANGEMENT TO WHICH IT IS A PARTY; (II) IT HAS THE LEGAL RIGHT TO ENTER INTO
AND PERFORM ITS OBLIGATIONS HEREUNDER; (III) ITS EXECUTION AND DELIVERY HEREOF
HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION ON ITS PART AND
THIS AGREEMENT CONSTITUTES ITS LEGAL AND BINDING AGREEMENT, ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS; AND (IV) ITS MARKS (AS DEFINED IN THE PROGRAM
AGREEMENT) DO NOT INFRINGE UPON THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY.

 


4.2.                              REPUBLIC COVENANTS TO AND AGREES WITH JHTSL
THAT IT SHALL COMPLY WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS IN
CONNECTION WITH THE OFFER AND SALE OF FINANCIAL PRODUCTS AND THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING, REPUBLIC
COVENANTS AND AGREES THAT ITS EVALUATION AND PROCESSING OF APPLICATIONS, ITS
PROVISION AND DOCUMENTATION OF LOANS, THE FEES CHARGED BY IT FOR SUCH LOANS AND
ITS ACTIVITIES INVOLVING THE COLLECTION OF OUTSTANDING RALS SHALL COMPLY WITH
ALL APPLICABLE STATE AND FEDERAL LAWS, RULES AND REGULATIONS, INCLUDING, WITHOUT
LIMITATION, THE TRUTH-IN-LENDING ACT (15 U.S.C. SEC 1601-1667), THE EQUAL CREDIT
OPPORTUNITY ACT (15 U.S.C. SEC. 1691-1691F), THE ELECTRONIC FUND TRANSFER ACT
(15 U.S.C. 1693, ET SEQ.) AND OTHER APPLICABLE PROVISIONS OF THE CONSUMER CREDIT
PROTECTION ACT (15 U.S.C SEC. 1601).

 


4.3.                              EACH PARTY FURTHER COVENANTS TO AND AGREES
WITH THE OTHER THAT IT SHALL FULFILL ITS OBLIGATIONS HEREUNDER IN A DILIGENT AND
TIMELY FASHION, CONSISTENT WITH THE BEST PRACTICES IN THE INDUSTRY; THAT ALL
HARDWARE, SOFTWARE, PROCESSES AND PROCEDURES EACH PARTY USES IN PROVIDING THE
SERVICES HEREUNDER ARE OWNED OR PROPERLY LICENSED TO SUCH PARTY AND WILL NOT
VIOLATE THE TRADEMARK OR COPYRIGHT RIGHTS, RIGHT OF PUBLICITY OR PRIVACY OF, OR
CONSTITUTE LIBEL OR SLANDER AGAINST, OR INVOLVE PLAGIARISM OR VIOLATE ANY OTHER
RIGHTS OF, ANY PERSON OR ENTITY AND THAT SUCH PARTY’S USE OF THEM WILL COMPLY
WITH ALL APPLICABLE LAWS; THAT ALL PROCESSING SYSTEMS, SOFTWARE AND HARDWARE,
AND POLICIES OR PROCEDURES USED BY EACH PARTY AND ALL RULES AND PROTOCOLS
COVERING SUCH PARTY’S EMPLOYEES, AGENTS AND INDEPENDENT CONTRACTORS PROVIDING
SERVICES HEREUNDER, CONTAIN PROTECTIONS AND SECURITY ENHANCEMENTS, CONSISTENT
WITH INDUSTRY STANDARDS, AND PROVIDE SAFEGUARDS AND SYSTEM PROTECTIONS,
CONSISTENT WITH INDUSTRY STANDARDS, TO PREVENT HACKING, VIRUSES, SECURITY
BREACHES, LOSS OF DATA, ANY BREACH OF THE GRAMM-LEACH-BLILEY ACT AND APPLICABLE
REGULATIONS PROMULGATED THEREUNDER, ANY BREACH OF THE CONFIDENTIALITY PROVISIONS
HEREOF, IDENTITY THEFT AND FRAUD AGAINST JHTSL AND CUSTOMERS EFFECTING
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


4.4.                              JHTSL COVENANTS TO AND AGREES WITH REPUBLIC
THAT IT SHALL COMPLY WITH ALL APPLICABLE PROGRAM GUIDELINES (AS DEFINED IN THE
PROGRAM AGREEMENT) AND APPLICABLE LAW IN CONNECTION WITH THE PERFORMANCE BY IT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


5.                                      TERM AND TERMINATION.

 


5.1.                             TERM. THIS AGREEMENT SHALL BE EFFECTIVE UPON
ITS EXECUTION AND APPLICABLE TO THE PROGRAM FOR TAX SEASONS 2008, 2009 AND 2010
AND ALL RELATED PERIODS. THIS AGREEMENT SHALL TERMINATE AND EXPIRE ON
OCTOBER 31, 2010, UNLESS EXTENDED BY WRITTEN AGREEMENT OF THE PARTIES (THE
“TERM”).

 


5.2.                             TERMINATION BY EITHER PARTY. EITHER PARTY
MAY AT ITS OPTION TERMINATE THIS AGREEMENT (I) UPON TWENTY (20) DAYS’ PRIOR
WRITTEN NOTICE IF THE OTHER PARTY HAS MATERIALLY BREACHED ANY OF THE TERMS
HEREOF AND HAS FAILED TO CURE SUCH BREACH WITHIN SUCH TWENTY-DAY PERIOD; OR
(II) IMMEDIATELY UPON RECEIPT OF WRITTEN NOTICE OF TERMINATION OF THE PROGRAM
AGREEMENT; PROVIDED HOWEVER IF IT IS ULTIMATELY DETERMINED THAT THE PROGRAM
AGREEMENT WAS WRONGFULLY TERMINATED, THEN SUCH PARTY SHALL BE LIABLE FOR
WRONGFUL TERMINATION UNDER THIS AGREEMENT. IN ADDITION, EITHER PARTY
MAY TERMINATE THIS AGREEMENT, IMMEDIATELY UPON NOTICE TO THE OTHER PARTY, UPON
(X) THE FILING BY OR AGAINST THE OTHER PARTY OF ANY PETITION IN BANKRUPTCY OR
FOR REORGANIZATION OR DEBT CONSOLIDATION UNDER THE FEDERAL BANKRUPTCY LAWS OR
UNDER COMPARABLE LAW; (Y) THE OTHER PARTY’S MAKING OF AN ASSIGNMENT OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS FOR THE BENEFIT OF CREDITORS; OR (Z) APPLICATION
OF THE OTHER PARTY FOR THE APPOINTMENT OF A RECEIVER OR TRUSTEE OF ITS ASSETS.

 

5.3                                Continuation of Program. In the event of a
termination of the Program under the Program Agreement during a Tax Season, both
parties shall continue to provide the Program through the end of such Tax
Season, unless otherwise agreed in writing by the parties, or prohibited by law
or regulation, and all the relevant provisions of and obligations under this
Agreement and the Program Agreement shall survive until such obligations have
been completed including any payment obligations for such Tax Season. In
addition, either party may elect to discontinue the Program during a Tax Season
if the termination is due to an event with respect to the other party described
in the last sentence of Section 5.2 occurs.

 


5.4                                TERMINATION BY JHTSL. JHTSL MAY TERMINATE
THIS AGREEMENT IMMEDIATELY AFTER A GOOD FAITH DISCUSSION AS TO ALTERNATIVES IF
REPUBLIC’S PROCESSING SYSTEMS ARE NOT AVAILABLE FOR ANY REASON (INCLUDING ANY
FORCE MAJEURE EVENT, AS DEFINED IN SECTION 9.2) FOR TWO (2) CONSECUTIVE DAYS OR
MORE DURING ANY TAX SEASON, OR FOR 30 CONSECUTIVE DAYS OR MORE DURING ANY OTHER
TIME.

 


6.                                      OWNERSHIP OF LOANS.

 

The parties agree that Republic will be the sole owner of the Financial Products
made under the Program. In addition, Republic shall have the authority to
transfer or assign such Financial Products at any time, provided that Republic
shall continue to be liable for any violation of law of such transferee or
assignee. Without limiting the foregoing, (i) any such transfer or assignment
(a) shall comply with all Applicable Laws, rules and regulations, and (b) shall
not cause Republic to breach any of its representations or obligations
hereunder, and (ii) the transferee or assignee shall (a) represent, warrant and
covenant to comply with all Applicable Laws, rules and regulations in the
servicing and collection of such loans, (b) agree to provide customer service at
a level at least as high as that offered by Republic and (c) demonstrate to
Republic’s reasonable satisfaction the ability to comply with such
representations, warranties and covenants.

 


7.                                      CONFIDENTIAL INFORMATION.

 


7.1.                             CONFIDENTIALITY RIGHTS OF THE PARTIES. THE
PARTIES HERETO UNDERSTAND THAT IMPLEMENTATION AND OPERATION OF THE PROGRAM
INVOLVES THE USE OF CERTAIN SYSTEMS, COMPUTER PROGRAMS, MARKETING, PRODUCT
DEVELOPMENT, RISK MANAGEMENT, STRATEGY DATA AND OTHER INFORMATION, INCLUDING
BUSINESS INFORMATION AND TRADE SECRETS (“PROPRIETARY INFORMATION”), THAT ARE
PROPRIETARY TO THE RESPECTIVE PARTIES. EACH PARTY SHALL SAFEGUARD ALL
PROPRIETARY INFORMATION

 

8

--------------------------------------------------------------------------------


 


MADE AVAILABLE TO IT BY THE OTHER PARTY, TAKING REASONABLE PRECAUTIONS TO
WITHHOLD THE SAME FROM DISCLOSURE TO THE SAME EXTENT THAT IT WOULD TAKE TO
SAFEGUARD ITS OWN CONFIDENTIAL INFORMATION AND DATA. SUCH PROPRIETARY
INFORMATION SHALL NOT INCLUDE INFORMATION WHICH IS  (I) SHOWN TO HAVE BEEN KNOWN
BY THE RECEIVING PARTY PRIOR TO DISCLOSURE TO IT BY THE OTHER PARTY,
(II) GENERALLY KNOWN TO OTHERS ENGAGED IN THE SAME TRADE OR BUSINESS AS THE
FURNISHING PARTY, (III) AVAILABLE TO THE PUBLIC THROUGH NO ACT OR OMISSION BY
THE RECEIVING PARTY OR ITS REPRESENTATIVES OR PROFESSIONAL ADVISORS, OR
(IV) WHICH IS RIGHTFULLY OBTAINED BY THE RECEIVING PARTY FROM THIRD PARTIES
(OTHER THAN PROFESSIONAL ADVISORS OR OTHER REPRESENTATIVES) WITHOUT RESTRICTION
OF CONFIDENTIALITY. IN ADDITION TO THE FOREGOING, REPUBLIC SPECIFICALLY AGREES
NOT TO MAKE COPIES OF OR TO DISCLOSE TO ANY OTHER PERSON OR FIRM, OTHER THAN TO
EMPLOYEES OF REPUBLIC WHO NEED-TO KNOW SUCH INFORMATION IN ORDER TO
PERFORM REPUBLIC’S OBLIGATIONS UNDER THIS AGREEMENT AND WHO HAVE AGREED TO BE
BOUND BY THIS ARTICLE 7, ANY PROPRIETARY INFORMATION (INCLUDING, WITHOUT
LIMITATION, THE NAMES OF EROS OR CUSTOMERS OR ANY OTHER IDENTIFYING INFORMATION
OBTAINED THROUGH ITS RELATIONSHIP WITH JHTSL AS SET FORTH IN THIS AGREEMENT) FOR
ANY PURPOSE OTHER THAN PERFORMING ITS OBLIGATIONS HEREUNDER. THE FOREGOING
SENTENCE SHALL NOT PRECLUDE REPUBLIC FROM USING ITS OWN RECORDS OF LOANS WHICH
WERE DECLINED UNDER THE PROGRAM AS REFERENCE MATERIAL IN THE EVENT ANY CUSTOMER
WHOSE APPLICATION WAS DECLINED SUBSEQUENTLY APPLIES DIRECTLY TO REPUBLIC FOR A
LOAN. UPON THE TERMINATION OR EXPIRATION OF THIS AGREEMENT OR THE EARLIER
WRITTEN REQUEST OF THE FURNISHING PARTY, THE PARTIES WILL RETURN TO ANY
FURNISHING PARTY ALL PROPRIETARY INFORMATION RECEIVED IN CONNECTION WITH THIS
AGREEMENT AND CERTIFY IN WRITING TO SUCH FURNISHING PARTY THAT SUCH RECEIVING
PARTY HAS NOT RETAINED ANY COPIES OF SUCH PROPRIETARY INFORMATION.

 


7.2.                             PRIVACY. NO PARTY SHALL MAKE ANY UNAUTHORIZED
DISCLOSURE OF OR USE ANY PERSONAL INFORMATION OF INDIVIDUAL CONSUMERS WHICH IT
RECEIVES FROM THE OTHER PARTY OR ON THE OTHER PARTY’S BEHALF OTHER THAN TO CARRY
OUT THE PURPOSES FOR WHICH SUCH INFORMATION IS RECEIVED, AND EACH PARTY SHALL
COMPLY, TO THE EXTENT APPLICABLE, WITH THE REQUIREMENTS OF THE IMPLEMENTING
REGULATIONS OF TITLE V OF THE GRAMM-LEACH BLILEY ACT OF 1999, SPECIFICALLY
INCLUDING, TITLE 12 CFR PART 332. JHTSL AND REPUBLIC SHALL EACH ADOPT AND
MAINTAIN A COMPREHENSIVE PRIVACY POLICY WITH RESPECT TO ITS HANDLING OF THE
PERSONAL INFORMATION OF INDIVIDUAL CUSTOMERS SUBMITTED BY SUCH CUSTOMERS TO
JHTSL. JHTSL’S AND REPUBLIC’S PRIVACY POLICY SHALL BE AVAILABLE ON ITS INTERNET
WEB SITES AND EACH SHALL COMPLY WITH THE PROVISIONS OF SUCH PRIVACY POLICY.

 


8.                                      INDEMNIFICATION.

 


8.1.                             INDEMNIFICATION BY JHTSL. JHTSL SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS REPUBLIC, ITS AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES FROM AND AGAINST ANY AND ALL
LOSSES, EXPENSES AND COSTS (INCLUDING REASONABLE ATTORNEY’S FEES AND COURT
COSTS) CAUSED BY  THE PROVISION OF INFORMATION TO REPUBLIC THAT DIFFERS FROM
INFORMATION PROVIDED TO THE IRS BY JHTSL OR TO JHTSL FROM THE IRS OR ANY AND ALL
EXPENSES AND COSTS (INCLUDING REASONABLE ATTORNEY’S FEES AND COURT COSTS)  OR
LIABILITIES (INCLUDING AMOUNTS PAID IN SETTLEMENT) INCURRED BY REPUBLIC IN
CONNECTION WITH ANY THIRD PARTY CLAIM, DISPUTE, CONTROVERSY OR LITIGATION
(INDIVIDUALLY, A “CLAIM”) ARISING OUT OF OR RESULTING FROM (I) JHTSL’S VIOLATION
OR ALLEGED VIOLATION OF APPLICABLE LAW (EXCEPT WHEN SUCH VIOLATION OR ALLEGED
VIOLATION IS DIRECTLY CAUSED BY JHI’S COMPLIANCE WITH PROGRAM GUIDELINES);
(II) ANY MATERIAL BREACH BY JHTSL OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT HEREUNDER, OR (III) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF JHTSL IN
CONNECTION WITH THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 


8.2.                             INDEMNIFICATION BY REPUBLIC. REPUBLIC SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS JHTSL, ITS AFFILIATES, AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, FROM AND AGAINST ANY AND ALL EXPENSES
AND COSTS (INCLUDING REASONABLE ATTORNEY’S FEES AND COURT COSTS), OR LIABILITIES
(INCLUDING AMOUNTS PAID IN SETTLEMENT) INCURRED BY ANY OF THEM IN CONNECTION
WITH ANY THIRD PARTY CLAIM, DISPUTE, CONTROVERSY OR LITIGATION (INDIVIDUALLY, A
“CLAIM”) ARISING OUT OF OR RESULTING FROM (I) THE PROGRAM GUIDELINES; (II) THE
ADMINISTRATION, OFFER AND SALE OF FINANCIAL

 

9

--------------------------------------------------------------------------------


 


PRODUCTS PURSUANT TO THE PROGRAM AGREEMENT AND THE REPUBLIC FINANCIAL PRODUCT
AGREEMENT, AND THE PROGRAM GUIDELINES; (III) ANY VIOLATION OR ALLEGED VIOLATION
OF APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, THE FEDERAL TRUTH IN LENDING
ACT OR ANY REGULATION OF THE FEDERAL RESERVE BOARD OR OTHER APPLICABLE FEDERAL
OR STATE BANKING OR CONSUMER FINANCE LAWS OR REGULATIONS) BY REPUBLIC, THE
FINANCIAL PRODUCTS OR THE PROGRAM GUIDELINES, (IV) THE USE OF THE NAMES,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, SERVICE NAMES, AND LOGOS OF REPUBLIC IN
ANY MATERIALS PRODUCED HEREUNDER AND APPROVED BY REPUBLIC IN CONNECTION WITH THE
PROGRAM; (V) ANY MATERIAL BREACH BY REPUBLIC OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT HEREUNDER; OR (VI) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF
REPUBLIC IN CONNECTION WITH THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 


8.3.                             PROCEDURES. THE INDEMNITEE SHALL PROMPTLY
NOTIFY THE INDEMNITOR IN WRITING OF ANY CLAIM THAT MAY BE THE SUBJECT OF
INDEMNIFICATION UNDER THIS ARTICLE 8, AND SHALL PROMPTLY TENDER TO THE
INDEMNITOR SOLE CONTROL OF THE DEFENSE AND ANY SETTLEMENT THEREOF; PROVIDED,
HOWEVER, THAT THE FAILURE OF AN INDEMNITEE TO SO NOTIFY THE INDEMNITOR SHALL NOT
RELIEVE THE INDEMNITOR OF ITS INDEMNIFICATION OBLIGATIONS HEREUNDER TO THE
EXTENT THAT SUCH FAILURE DOES NOT ACTUALLY PREJUDICE THE INDEMNITOR WITH RESPECT
TO SUCH CLAIM; AND PROVIDED, FURTHER THAT THE INDEMNITOR SHALL NOT COMPROMISE OR
SETTLE ANY CLAIM OR ACTION WITHOUT THE PRIOR APPROVAL OF THE INDEMNITEE. THE
INDEMNITEE SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO DEFEND SUCH ACTION
OR PROCEEDING BY RETAINING ATTORNEYS OF ITS OWN SELECTION TO REPRESENT IT AT THE
INDEMNITOR’S REASONABLE EXPENSE; PROVIDED THAT THE INDEMNITOR SHALL IN ALL
EVENTS HAVE THE RIGHT TO PARTICIPATE IN SUCH DEFENSE; AND PROVIDED FURTHER THAT
THE INDEMNITEE SHALL NOT COMPROMISE OR SETTLE ANY SUCH CLAIM OR ACTION WITHOUT
THE PRIOR APPROVAL OF THE INDEMNITOR.

 


9.                                      LIMITATION OF LIABILITY.

 


9.1.                             CONSEQUENTIAL DAMAGES. NO PARTY WILL BE LIABLE
TO THE OTHER PARTY FOR INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE, OR
LOSS OF PROFITS, INCOME, USE OR OTHER BENEFITS, ARISING OUT OF OR IN CONNECTION
WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY FAILURE OF
SUCH PERFORMANCE; UNLESS SUCH DAMAGE OR LOSS IS SUBJECT TO THE INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT OR ARISES FROM THAT PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 


9.2.                             FORCE MAJEURE. NOTWITHSTANDING ANY OTHER
PROVISION HEREIN TO THE CONTRARY, EITHER PARTY SHALL BE EXCUSED FROM PERFORMANCE
HEREUNDER FOR FAILURE TO PERFORM ANY OF THE OBLIGATIONS IF (I) SUCH FAILURE TO
PERFORM OCCURS BY REASON OF ANY OF THE FOLLOWING EVENTS (“FORCE MAJEURE
EVENTS”): ACT OF GOD, FIRE, FLOOD, STORM, EARTHQUAKE, TIDAL WAVE, COMMUNICATIONS
FAILURE, SABOTAGE, WAR, MILITARY OPERATION, TERRORIST ATTACK, NATIONAL
EMERGENCY, MECHANICAL OR ELECTRICAL BREAKDOWN, GENERAL FAILURE OF THE POSTAL OR
BANKING SYSTEM, CIVIL COMMOTION, STRIKES, OR THE ORDER, REQUISITION, REQUEST OR
RECOMMENDATION OF ANY GOVERNMENTAL AGENCY OR ACTING GOVERNMENTAL AUTHORITY, OR
EITHER PARTY’S COMPLIANCE THEREWITH OR GOVERNMENT PRORATION, REGULATION, OR
PRIORITY, OR ANY OTHER SIMILAR CAUSE BEYOND EITHER PARTY’S REASONABLE CONTROL
AND (II) SUCH FORCE MAJEURE EVENT IS BEYOND SUCH PARTY’S REASONABLE CONTROL. THE
PARTY EXCUSED FROM PERFORMANCE SHALL BE EXCUSED FROM PERFORMANCE (I) ONLY AFTER
NOTICE FROM THE PARTY WHOSE PERFORMANCE IS IMPAIRED, (II) ONLY DURING THE
CONTINUANCE OF THE FORCE MAJEURE EVENT AND (III) ONLY FOR SO LONG AS SUCH PARTY
CONTINUES TO TAKE REASONABLE STEPS TO MITIGATE THE EFFECT OF THE FORCE MAJEURE
EVENT AND TO SUBSTANTIALLY PERFORM DESPITE THE OCCURRENCE OF THE FORCE MAJEURE
EVENT. THE PARTY WHOSE PERFORMANCE IS NOT IMPAIRED MAY TERMINATE THIS AGREEMENT
BY GIVING NOTICE TO THE OTHER PARTY AFTER TWO (2) CONSECUTIVE DAYS’ FAILURE OF
PERFORMANCE DURING ANY TAX SEASON OR UPON THIRTY (30) CONSECUTIVE DAYS’ FAILURE
OF PERFORMANCE AT ANY OTHER TIME, EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO
SUCH PARTY.

 

10

--------------------------------------------------------------------------------


 


10.                               COMMITMENT TO NEGOTIATION; MEDIATION AND
ARBITRATION OF DISPUTES.

 


10.1.                       NEGOTIATION. EXCEPT WITH RESPECT TO EITHER PARTY’S
WRONGFUL USE OF THE MARKS OF THE OTHER PARTY FOR WHICH THE AGGRIEVED PARTY
MAY SEEK INJUNCTIVE OR SUCH OTHER RELIEF AS SUCH AGGRIEVED PARTY MAY DEEM
APPROPRIATE, OR LITIGATION BROUGHT AGAINST JHTSL BY THIRD PARTIES, NEITHER PARTY
SHALL INSTITUTE ANY PROCEEDING IN ANY COURT OR ADMINISTRATIVE AGENCY OR ANY
ARBITRATION TO RESOLVE A DISPUTE BETWEEN THE PARTIES BEFORE THAT PARTY HAS
SOUGHT TO RESOLVE THE DISPUTE THROUGH DIRECT NEGOTIATION WITH THE OTHER PARTY.
IF THE DISPUTE IS NOT RESOLVED WITHIN THREE WEEKS AFTER A DEMAND FOR DIRECT
NEGOTIATION, THE PARTIES SHALL THEN ATTEMPT TO RESOLVE THE DISPUTE THROUGH
MEDIATION AND/OR ARBITRATION AS PROVIDED IN THIS ARTICLE 10.

 


10.2.                       SCOPE OF ARBITRATION. EXCEPT FOR EITHER PARTY’S
WRONGFUL USE OF THE MARKS FOR WHICH THE AGGRIEVED PARTY MAY SEEK INJUNCTIVE OR
SUCH OTHER RELIEF AS SUCH AGGRIEVED PARTY MAY DEEM APPROPRIATE, OR LITIGATION
BROUGHT AGAINST JHTSL BY THIRD PARTIES, ALL CONTROVERSIES, DISPUTES OR CLAIMS
BETWEEN JHTSL AND REPUBLIC (AND ANY OWNERS, GUARANTORS, AFFILIATES AND EMPLOYEES
OF REPUBLIC, IF APPLICABLE, BUT IN NO EVENT SHALL ANY OF SUCH OWNERS,
GUARANTORS, AFFILIATES AND EMPLOYEES BE DEEMED THIRD-PARTY BENEFICIARIES OF THIS
AGREEMENT), ARISING OUT OF OR RELATED TO: (I) THIS AGREEMENT OR ANY OTHER
RELATED AGREEMENT BETWEEN JHTSL AND REPUBLIC, OR ANY PROVISION OF ANY SUCH
AGREEMENTS; (II) THE RELATIONSHIP OF THE PARTIES; (III) THE VALIDITY OF THIS
AGREEMENT OR ANY OTHER RELATED AGREEMENT BETWEEN JHTSL AND REPUBLIC OR ANY
PROVISION OF ANY SUCH AGREEMENTS; OR (IV) ANY PROBLEM ARISING FROM THE
UNDERTAKINGS HEREUNDER, WILL BE SUBMITTED FOR MEDIATION, AS SET FORTH BELOW IN
SECTION 10.3 AND, IN THE EVENT MEDIATION IS NOT DEMANDED BY A PARTY OR DOES NOT
RESULT IN A RESOLUTION OF THE DISPUTE, FOR BINDING ARBITRATION TO THE AMERICAN
ARBITRATION ASSOCIATION ON DEMAND OF EITHER PARTY. REPUBLIC AGREES TO CAUSE ITS
AFFILIATES AND EMPLOYEES OF REPUBLIC REASONABLY LIKELY TO BE INVOLVED IN SUCH
CONTROVERSIES, DISPUTES AND CLAIMS TO AGREE TO BE BOUND BY THE PROVISIONS OF
SECTIONS 10.2, 10.3, 10.4, 10.5 AND 10.6 HEREOF.

 

Such arbitration proceeding will be conducted at a mutually agreeable location
and will be heard by a panel of three arbitrators in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association,
provided that the Federal Rules of Evidence shall be applicable to the
arbitration hearing and any evidence obtained for or presented at the hearing
and that the arbitrators shall be attorneys familiar with the Federal Rules of
Evidence. All other matters relating to arbitration will be governed by the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration
law.

 

The decision and award of the arbitrators will be binding and conclusive upon
both JHTSL and Republic, and enforceable in any court of competent jurisdiction.
The arbitrators have the right, in their discretion, to award or include in the
award any lawfully appropriate relief (including, punitive damages) and to
assess costs or expenses to one or both parties and may award attorneys’ fees
and legal costs to the prevailing party as part of such award, provided that the
arbitrator will not have the right to declare any Mark generic or otherwise
invalid.

 

JHTSL and Republic agree to be bound by the provisions of any limitation on the
period of time in which claims must be brought under Applicable Law or this
Agreement, whichever expires earlier. JHTSL and Republic further agree that, in
connection with any such arbitration proceeding, each must submit or file any
claim which would constitute a compulsory counterclaim (as defined by Rule 13 of
the Federal Rules of Civil Procedure) within the same proceeding as the claim to
which it relates. Any such claim which is not submitted or filed as described
above will be forever barred.

 

Each party agrees that arbitration will be conducted on an individual, not a
class-wide, basis, and that an arbitration proceeding between JHTSL and Republic
may not be consolidated with any other arbitration proceeding between JHTSL and
any other person, corporation, limited liability company or partnership,
provided that JHTSL or Republic may consolidate any arbitration

 

11

--------------------------------------------------------------------------------


 

proceeding commenced under this Section 10.2 with any arbitration proceeding
commenced by JHI, JHTSL or Republic under any other agreement executed in
connection herewith including without limitation the Program Agreement.

 

Notwithstanding anything to the contrary contained in this Section, JHTSL and
Republic shall each have the right in a proper case to obtain temporary
restraining orders and temporary or preliminary injunctive relief from a court
of competent jurisdiction; provided, however, that JHTSL or Republic must
contemporaneously submit the dispute for arbitration on the merits as provided
herein and the submission to the court shall not waive the right to arbitration.

 


10.3.                       MEDIATION. IF A DISPUTE IS NOT RESOLVED BY DIRECT
NEGOTIATION, AS PROVIDED HEREINABOVE, EITHER PARTY MAY DEMAND MEDIATION. IN THE
EVENT MEDIATION IS DEMANDED, IT SHALL TAKE PLACE WITH A MEDIATOR TO BE AGREED
UPON BY THE PARTIES. IN THE EVENT THE PARTIES ARE UNABLE TO AGREE UPON A
MEDIATOR, ONE WILL BE APPOINTED BY THE AAA. THE MEDIATION WILL TAKE PLACE AT A
MUTUALLY AGREEABLE LOCATION. A DEMAND FOR MEDIATION WILL NOT PRECLUDE A PARTY
FROM FILING A DEMAND FOR ARBITRATION, BUT THE PARTIES WILL AGREE TO A STAY OF
ANY ARBITRATION PROCEEDINGS FOR A PERIOD OF A MINIMUM OF THREE MONTHS FROM THE
DATE MEDIATION IS DEMANDED TO PERMIT THE MEDIATION TO TAKE PLACE.

 


10.4.                       GOVERNING LAW. ALL MATTERS RELATING TO ARBITRATION
WILL BE GOVERNED BY THE FEDERAL ARBITRATION ACT (9 U.S.C. §§ 1 ET SEQ.). EXCEPT
TO THE EXTENT GOVERNED BY THE FEDERAL ARBITRATION ACT, THE UNITED STATES
TRADEMARK ACT OF 1946 (LANHAM ACT, 15 U.S.C. §§1051 ET SEQ.), OR OTHER FEDERAL
LAW, THIS AGREEMENT AND ALL CLAIMS ARISING FROM THE RELATIONSHIP BETWEEN JHTSL
AND REPUBLIC WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 


10.5.                       CONSENT TO JURISDICTION. EACH PARTY AGREES THAT THE
OTHER PARTY MAY INSTITUTE ANY ACTION AGAINST IT (WHICH IS NOT REQUIRED TO BE
ARBITRATED HEREUNDER) AND ANY ACTION TO CONFIRM OR TO ENFORCE AN ARBITRATION
AWARD HEREUNDER IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND WAIVES ANY OBJECTION
IT MAY HAVE TO EITHER THE JURISDICTION OF OR VENUE IN SUCH COURTS.

 


10.6.                       WAIVER OF JURY TRIAL. JHTSL AND REPUBLIC IRREVOCABLY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER AT LAW OR
IN EQUITY, BROUGHT BY EITHER OF THEM AGAINST THE OTHER PARTY.

 


11.                               NO JOINT VENTURE.

 

This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the parties.
Except as expressly provided in this Agreement, no party shall have, or hold
itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.

 


12.                               AUDIT RIGHTS.

 


12.1.                       DURING THE TERM AND FOR A PERIOD OF ONE YEAR
THEREAFTER, REPUBLIC SHALL (A) MAINTAIN REASONABLY ADEQUATE BOOKS AND RECORDS
WITH RESPECT TO ANY FEES OR COMPENSATION TO BE PROVIDED TO JHTSL HEREUNDER AND
OTHERWISE WITH RESPECT TO ITS OBLIGATIONS HEREUNDER; (B) UPON REASONABLE WRITTEN
REQUEST, PROVIDE ACCESS TO SUCH BOOKS AND RECORDS TO JHTSL AND ITS AUTHORIZED
AGENTS (INCLUDING, BUT NOT LIMITED TO, ITS AUDITORS); AND (C) COOPERATE WITH,
AND PROVIDE TO, JHTSL AND SUCH AGENTS SUCH ASSISTANCE AS THEY REASONABLY
MAY REQUIRE. JHTSL SHALL PAY FOR THE EXPENSES ASSOCIATED WITH THE CONDUCT OF
SUCH AUDIT, PROVIDED THAT IF SUCH AUDIT REVEALS AN UNDERPAYMENT BY REPUBLIC OF
MORE THAN FIVE PERCENT (5%) OF ANY AMOUNT DUE

 

12

--------------------------------------------------------------------------------


 


HEREUNDER, THEN REPUBLIC SHALL, PROMPTLY UPON JHTSL’S REQUEST, TENDER THE AMOUNT
OF SUCH UNDERPAYMENT TO JHTSL AND REIMBURSE JHTSL FOR SUCH AUDIT EXPENSES.

 


12.2.                       DURING THE TERM AND FOR A PERIOD OF ONE YEAR
THEREAFTER, JHTSL SHALL (A) MAINTAIN REASONABLY ADEQUATE BOOKS AND RECORDS WITH
RESPECT TO ITS OBLIGATIONS HEREUNDER; (B) UPON REASONABLE WRITTEN REQUEST,
PROVIDE ACCESS TO SUCH BOOKS AND RECORDS TO REPUBLIC AND ITS AUTHORIZED AGENTS
(INCLUDING, BUT NOT LIMITED TO, ITS AUDITORS); AND (C) COOPERATE WITH, AND
PROVIDE TO, REPUBLIC AND SUCH AGENTS SUCH ASSISTANCE AS THEY REASONABLY
MAY REQUIRE. REPUBLIC SHALL PAY FOR THE EXPENSES ASSOCIATED WITH THE CONDUCT OF
SUCH AUDIT, PROVIDED THAT IF SUCH AUDIT REVEALS AN INACCURATE CALCULATION OF
CUSTOMERS OF MORE THAN FIVE PERCENT (5%) FOR ANY TAX SEASON, THEN JHTSL SHALL,
PROMPTLY UPON REPUBLIC’S REQUEST, REIMBURSE REPUBLIC FOR SUCH AUDIT EXPENSES. IN
ADDITION, JHTSL ACKNOWLEDGE AND AGREE THAT JHTSL AND THE EROS SHALL BE SUBJECT
TO AUDIT, EXAMINATION AND REVIEW BY REPUBLIC AND THE BANKING AGENCIES HAVING
JURISDICTION OVER REPUBLIC.

 


13.                               SURVIVAL.

 

Upon the expiration or termination of this Agreement in accordance with the
provisions of Article 5, no party shall remain liable to the other, except with
respect to Articles 1 (to the extent JHTSL’s right to receive payment has
accrued), 7.1, 7.2, 8.1, 8.2, 8.3, 9.1, 9.2, 10, 12, this Article 13, and
Article 14, all of which shall survive the expiration and termination hereof.
Further, no party shall remain liable to the other beyond two (2) years after
the termination of this Agreement with respect to Articles 9.1 and 9.2.

 


14.                               MISCELLANEOUS.

 


14.1.                       ASSIGNMENT. THIS AGREEMENT IS BINDING ON, AND SHALL
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS. NEITHER PARTY MAY ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT (OTHER THAN IN THE CONTEXT OF A CHANGE IN CONTROL OF A PARTY) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.

 


14.2.                       NOTICES.      ALL NOTICES AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND MAY BE GIVEN BY ANY OF THE
FOLLOWING METHODS:  (A) PERSONAL DELIVERY AGAINST A SIGNED RECEIPT;
(B) FACSIMILE TRANSMISSION (WITH CONFIRMATION OF RECEIPT AS PROVIDED BELOW);
(C) REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED; OR
(D) OVERNIGHT DELIVERY SERVICE. NOTICES SHALL BE SENT TO THE APPROPRIATE PARTY
AT ITS ADDRESS OR FACSIMILE NUMBER GIVEN BELOW (OR AS SUCH OTHER ADDRESS OR
FACSIMILE NUMBER FOR SUCH PARTY AS SHALL BE SPECIFIED BY NOTICE GIVEN
HEREUNDER):

 

If to Republic:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY 40202

Attn:                  William Nelson

Managing Director

 

With a copy to:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY  40202

Attn:                  General Counsel

 

If to JHTSL:

 

13

--------------------------------------------------------------------------------


 

Jackson Hewitt Technology Services LLC

3 Sylvan Way

Parsippany, NJ 07054

Attn:                   Bill San Giacomo

Group Vice President, Financial Products

 

with a copy to:

 

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn:                  Office of the General Counsel

 

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service. However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.

 


14.3.                       SEVERABILITY; CONSTRUCTION. THE PARTIES AGREE THAT
IF ANY PROVISION OF THIS AGREEMENT SHALL BE DETERMINED BY ANY COURT OF COMPETENT
JURISDICTION TO BE VOID OR OTHERWISE UNENFORCEABLE, THEN SUCH DETERMINATION
SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT, ALL OF WHICH OTHER
PROVISIONS SHALL REMAIN IN EFFECT. IF ANY PROVISION WERE CAPABLE OF TWO
CONSTRUCTIONS, ONE OF WHICH WOULD RENDER THE PROVISION VALID AND THE OTHER
INVALID, THEN THE PROVISION SHALL HAVE THE MEANING THAT RENDERS IT VALID. IN THE
EVENT THAT ANY PROVISION HEREOF PERTAINING TO FEES, COMMISSIONS OR UNDERWRITING
CRITERIA IS HELD TO BE INVALID, THEN THE PARTIES SHALL ENDEAVOR IN GOOD FAITH
THE REDESIGN THE PROGRAM OR THE TERMS THEREOF IN A MANNER CONSISTENT WITH THE
INTENT AND ECONOMIC EFFECT OF THIS AGREEMENT.

 


14.4.                       WAIVER. NO WAIVER OF ANY BREACH OF THIS AGREEMENT
SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE
OF THE WAIVING PARTY. THE WAIVER OF ANY BREACH HEREOF SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.

 


14.5.                       INTEGRATION; SUBORDINATION OF JHTSL OBLIGATIONS.
THIS AGREEMENT, TOGETHER WITH THE SCHEDULES HERETO AND ALL AGREEMENTS OR
DOCUMENTS RELATED HERETO OR DELIVERED HEREUNDER AND THE PROGRAM AGREEMENT
EXPRESS FULLY THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES CONCERNING
THE SUBJECT MATTER HEREOF, AND ALL PRIOR UNDERSTANDINGS OR COMMITMENTS OF ANY
KIND, WHETHER ORAL OR WRITTEN, CONCERNING SUCH SUBJECT MATTER ARE HEREBY
SUPERSEDED (OTHER THAN THOSE OBLIGATIONS WHICH, BY THEIR TERMS AND NATURE,
SURVIVE TERMINATION OR EXPIRATION). WHENEVER IT STATES IN THIS AGREEMENT THAT
JHTSL SHALL CAUSE THE EROS TO PERFORM ANY ACT OR DO ANY THING, AND SUCH
PERFORMANCE IS ALSO REQUIRED OF THE ERO BY THE TERMS OF THE REPUBLIC FINANCIAL
PRODUCT AGREEMENT BY AND BETWEEN THE ERO AND REPUBLIC, THE PROVISIONS OF THE
REPUBLIC FINANCIAL PRODUCT AGREEMENT SHALL CONTROL AND JHTSL’S OBLIGATIONS SHALL
BE SUBORDINATE TO THE OBLIGATIONS OF THE ERO.

 


14.6.                       AMENDMENT. THIS AGREEMENT MAY NOT BE AMENDED OR
MODIFIED OTHER THAN BY A WRITTEN AGREEMENT EXECUTED BY BOTH PARTIES.

 


14.7.                       HEADINGS. HEADINGS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND DO NOT DEFINE, INTERPRET, DESCRIBE THE SCOPE
OF OR OTHERWISE AFFECT ANY PROVISION HEREOF.

 

14

--------------------------------------------------------------------------------


 


14.8.                      COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF
WHICH, TAKEN TOGETHER, SHALL BE DEEMED ONE AND THE SAME INSTRUMENT.

 


14.9.                      FURTHER ASSURANCES. FROM TIME TO TIME FOLLOWING THE
EXECUTION OF THIS AGREEMENT, EACH PARTY AGREES TO DO SUCH THINGS AND EXECUTE AND
DELIVER SUCH DOCUMENTS AS MAY REASONABLY BE NECESSARY TO EFFECTUATE THE INTENT
AND PURPOSES OF THIS AGREEMENT.

 


14.10.                NO THIRD PARTY BENEFICIARIES. THIS AGREEMENT HAS BEEN MADE
FOR THE SOLE BENEFIT OF REPUBLIC AND JHTSL AND IS NOT INTENDED TO, AND SHALL
NOT, CONFER ANY BENEFIT OR RIGHTS UPON, NOR MAY IT BE ENFORCED BY, ANY OTHER
PERSON.

 


14.11.                PUBLICITY; DISCLOSURE. NEITHER PARTY SHALL ISSUE ANY PRESS
RELEASE RELATING TO THIS AGREEMENT WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY.
EACH PARTY HERETO SHALL BE PERMITTED TO DISCLOSE THIS AGREEMENT TO THE EXTENT
SUCH PARTY DETERMINES THAT SUCH DISCLOSURE IS REQUIRED BY APPLICABLE LAW.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.

 

 

REPUBLIC BANK & TRUST COMPANY

 

JACKSON HEWITT TECHNOLOGY
SERVICES LLC

 

 

 

 

 

 

By:

/s/ William Nelson

 

By

/s/ Bill San Giacomo

 

William Nelson

 

 

Bill San Giacomo

 

Managing Director

 

 

Group Vice President, Financial Products

 

16

--------------------------------------------------------------------------------


 

Schedule A

 

[*] designates portions of this document have been omitted pursuant to a request
for confidential requirement filed separately with the Securities and Exchange
Commission.

 

[*]

 

--------------------------------------------------------------------------------